                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         NORTHERN DIVISION

                                 No. 2:12-cr-10-D-3

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )                   ORDER
                                           )
JEROME REID,                               )
                                           )
                              Defendant. )


    On motion of the United States, and for good cause shown, it is hereby
ORDERED that DE-272 be sealed until further notice by this Court.

      IT IS SO ORDERED.


      This _JJe._ day of August, 2021.




                                United States District Judge




       Case 2:12-cr-00010-D Document 274 Filed 08/16/21 Page 1 of 1
